DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1, 10, and 18, in addition to other limitations in the claims, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: 
Claim 1, wherein the sensor and the output control module user configurable for either an interdependent mode and an independent mode, whereby: in the interdependent mode the output control module operates the first light emitting device based at least in part on the input sensor sensing an event; and, in the independent mode the wireless transceiver transmits a first data message to operate a second light emitting device of the wireless lighting control system based at least in part on the input sensor sensing an event, and the output control module operates the first light emitting device based at least in part on a second data messaged received by the wireless transceiver.
Claim 10, the power switch user configurable to operate in a first mode, wherein the power switch provides electrical power in response to a signal received from the radio module and does not provide electrical power in response to a signal received from the sensor, and a second mode, wherein the power switch provides electrical 
Claim 18, wherein the first wireless device is configured to send a data message via the wireless mesh network and not operate the output module of the first wireless device upon the sensor of the first wireless device detecting the event, and the second wireless device is configured to operate the output module of the second wireless device to control a connected light fixture upon receiving the data message via the wireless mesh network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        3/10/22